       Case 5:20-cv-00005-FB-ESC Document 66 Filed 01/13/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


VINAY YADAV,                                     §
                                                 §
                   Plaintiff,                    §               SA-20-CV-00005-FB-ESC
                                                 §
vs.                                              §
                                                 §
FROST BANK,                                      §
                                                 §
                   Defendant.                    §

                                             ORDER

       Before the Court in the above-styled and numbered cause of action is pro se Plaintiff’s

Motion for Permission to File Electronically in the Fifth Circuit [#64]. On January 8, 2020, this

cause of action was referred to the undersigned for all pretrial proceedings pursuant to Local

Rule CV-72 and Appendix C of the Local Rules of the United States District Court for the

Western District of Texas and 28 U.S.C. § 636(b) [#5]. For the reasons set forth below, the

Court will dismiss Plaintiff’s Motion for Permission to File Electronically in the Fifth Circuit.

       Plaintiff Vinay Yadav (“Plaintiff”), proceeding pro se, originally filed this case in the

288th Judicial District Court of Bexar County, Texas on December 3, 2019 against his former

employer, Defendant Frost Bank (“Defendant”). (Orig. Pet. [#1] at 5.) This case was removed

to federal court on January 3, 2020 based on federal question jurisdiction over the Title VII and

ADEA claims in Plaintiff’s Original Petition. Defendant thereafter filed a motion to dismiss

[#12]. This Court subsequently ordered Plaintiff to file an Amended Complaint curing the

deficiencies in his Original Petition [#34], and Defendant filed a Motion to Dismiss the

Amended Complaint [#40].




                                                 1
         Case 5:20-cv-00005-FB-ESC Document 66 Filed 01/13/21 Page 2 of 2




         In addressing Defendant’s Motion to Dismiss, this Court found that Plaintiff largely

failed to cure the deficiencies in his Original Petition and recommended that the District Court

dismiss all claims asserted in Plaintiff’s Amended Complaint, except for Plaintiff’s state law

assault claim [#58]. The District Court accepted this Court’s Recommendation and remanded

the remaining state law assault claim back to the 288th Judicial District Court of Bexar County

[#60].

         Subsequent to the District Court’s order, Plaintiff filed a Notice of Appeal [#62] in which

he outlines his objections to this Court’s Recommendation and the District Court’s Order. One

week later, Plaintiff filed a Motion for Permission to File Electronically in the Fifth Circuit

[#64]. In his motion, Plaintiff asks the Court for permission to register for electronic filing and

noticing with the Fifth Circuit.

         This Court is not able to grant permission for a party to file electronically with or receive

electronic notifications from the Fifth Circuit. Therefore, this Court directs Plaintiff to petition

the Fifth Circuit directly for electronic access to the Fifth Circuit’s filing system.1

         IT IS SO ORDERED that Plaintiff’s Motion for Permission to File Electronically in the

Fifth Circuit [#64] is DISMISSED.

         SIGNED this 13th day of January, 2021.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




1
 See UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT, Electronic Noticing and Filing
Options Available to Pro Se Parties, https://www.ca5.uscourts.gov/docs/default-
source/forms/pro-se-filer-instructions (last visited Jan. 13, 2021).
                                                   2
